The opinion of the court was delivered by
Le Grand, C. J.
This case comes before us on a writ of error. The plaintiff in error was indicted in Allegany county court for a violation of the act of 1847, ch. 193.
*574The indictment-does not mention the name of the person to whom the liquor was sold, but merely avers, that “he, the said James Capritz, then and there being a regular licensed ordinary keeper, unlawfully exposed for sale, and then and there did sell spirituous liquors, to wit t brandy,” &c.
In such an indictment, time is immaterial, that is to say, the particular Sunday is immaterial, If the offence’ be laid on a Sunday previous to the finding of the indictment, it will be sufficient, and the State will not be called upon to prove the day, in exact conformity with the designation of the indictment. It is essential, however, that the name' of the person to whom the liquor was sold should be mentioned. State vs. Nutwell, 1 Gill, 54. Unless this be furnished, the party has no means of preparing for his defence. Where the name of the purchaser is unknown to the jurors, he may be described as “a certain person to the' jurors aforesaid unknown.”

Judgment reversed.